Citation Nr: 1203389	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  08-36 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increase in the "staged" (0 percent prior to September 30, 2010 and 10 percent from that date) for residuals of a left ring finger fracture. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1981 to October 1985.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for residuals of a fractured left ring finger rated 0 percent, effective November 26, 2007.  In May 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In July 2010 the Board remanded the case for additional development.  An interim November 2011 rating decision increased the rating to 10 percent, effective September 30, 2010.  Since the Veteran has not expressed satisfaction with the rating the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1. Prior to September 30, 2010 the Veteran's residuals of a left ring finger fracture were manifested by pain, limited motion, weakness, stiffness, swelling, aching, and sensitivity to cold; disability equivalent to amputation (without metacarpal resection at proximal interphalangeal joint or proximal thereto) was not shown.

2. From September 30, 2010 the Veteran's residuals of a left ring finger fracture have been manifested by pain, limited motion, weakness, stiffness, swelling, aching, and sensitivity to cold, and X-ray evidence of arthritis of the fourth proximal phalanx (disability equivalent to amputation of the finger with metacarpal resection is not shown).  


CONCLUSION OF LAW

Ratings for residuals of a left ring finger fracture in excess of 0 percent prior to September 30, 2010 and/or in excess of 10 percent from that date are not warranted.
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5155, 5227, 5230-5010 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An October 2008 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating; and a January 2009 supplemental SOC readjudicated the matter after the Veteran and his representative had opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's treatment records have been secured.  Pursuant to the Board's July 2010 remand instructions the RO arranged for a VA examination in September 2010.  That examination is adequate as the examiner expressed familiarity with the history of the Veteran's disability, and conducted a thorough examination of the Veteran, noting all findings necessary for proper adjudication of the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding (he indicated in the May 2010 Travel Board hearing that he had not received recent treatment for his hand).  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 

B. Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a Schedule of Ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities which are rated according to the specific criteria therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings applies under a particular Code, the higher rating is assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Under Code 5230, any limitation of motion of the ring finger warrants a 0 percent rating.  Under Code 5227, ankylosis (favorable or unfavorable) of the little or ring finger likewise warrants a 0 percent rating.  Under Code 5155, amputation of the ring finger is rated 10 or 20 percent depending on whether there has been metacarpal resection.  38 C.F.R. § 4.71a.  

Traumatic arthritis is rated as degenerative arthritis under Code 5003.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate Diagnostic Code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Code 5003.  A 20 percent rating is warranted for degenerative arthritis with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5010-5003.  For the purpose of rating arthritis, multiple involvements of interphalangeal, metacarpal, and carpal joints of the upper extremities are considered groups of minor joints (and consequently a single such joint is a minor joint).  38 C.F.R. § 4.45(f).

In a claim for an increased rating, "staged" ratings may be warranted if the claim involves the initial rating assigned with a grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

While working on heavy equipment in service in 1982 the Veteran fractured the proximal phalanx of his left ring finger.  The effective date of November 26, 2007 assigned for the award of service connection for residuals of the fracture is the date of the Veteran's claim.  

On May 2008 VA examination the Veteran reported increasing stiffness and pain in his finger over the years and that he was right hand dominant.  He reported a history of overall decrease in left hand strength and dexterity and symptoms of pain, limited motion, deformity, weakness, and stiffness in his left ring finger.  He reported flare-ups during increased exertion and cold weather (which occurred daily, were moderate, and could last for hours, with additional impairment of having to limit left hand activity).  On examination there was a small protruding firm area on the radial side of the proximal interphalangeal joint of the left ring finger with a less than one inch gap in the left hand between the ring finger and the proximal transverse crease of the hand.  Pushing and pulling revealed strength of 4/5 in the left ring finger.  The examiner noted decreased dexterity in that the left ring finger PIP joint did not flex equally with the other fingers and did not extend fully.   The Veteran reported he had decreased dexterity when typing.  Range of motion testing revealed left ring finger PIP joint flexion from 5 to 70 degrees, with pain.  There was no additional loss of motion on repeat testing.  X-rays were interpreted as revealing an old healed non-displaced fracture of the head of the proximal phalanx of the ring finger.  The Veteran reported that he had not lost time from work due to the disability.  The diagnosis was healed non-displaced left ring fracture with mild flexion deformity and chronic strain.  Significant impacts on the Veteran's usual occupation included decreased manual dexterity, pain, and limitations using a keyboard and tools.  Moderate impacts on sports, recreation, and chores were noted.  

In his July 2008 notice of disagreement (NOD) the Veteran stated that he experienced daily pain typing and driving while on the job and that his finger ached with activities such as playing golf or riding jet skis.  

At the May 2010 Travel Board hearing the Veteran testified that he had daily pain in his finger, as well as swelling and sensitivity to cold.  He noted that he had to limit physical activities involved with maintaining his farm due to his finger joint hurting after extended use.  He also reported that he could not type efficiently and could only use tools and equipment for limited periods of time. 

On September 30, 2010 VA examination the Veteran reported increasing stiffness and pain in his finger over the years and that he was right hand dominant.  He endorsed a history of overall decrease in left hand strength and dexterity and symptoms of pain, limited motion, deformity, weakness, and stiffness in his left ring finger.  He reported flare-ups during increased exertion and cold weather which occurred daily, were moderate, and could last for hours, with additional impairment of having to limit his activity with the left hand.  On examination there was a small protruding firm area on the radial side of the proximal interphalangeal joint of the left ring finger with a one and one quarter inch gap in the left hand between the ring finger and the proximal transverse crease of the hand.  Pushing and pulling revealed strength of 4/5 in the left ring finger.  The examiner noted decreased dexterity in that the left ring finger PIP joint did not flex equally with the other fingers and did not extend fully.   The Veteran endorsed decreased dexterity when typing.  Range of motion testing revealed left ring finger PIP joint flexion from 0 to 60 degrees actively and to 80 degrees passively, with pain.  There was no additional loss of motion on repeat testing.  X-rays were interpreted as revealing a bony irregularity of the distal aspect of the fourth proximal phalanx with mild osteoarthritic changes probably related to prior fracture and posttraumatic arthritis.  The Veteran reported that he had not lost any time from work due to the disability.  The diagnosis was healed nondisplaced left ring fracture with mild flexion deformity and chronic posttraumatic degenerative joint disease (DJD).  Significant impacts on the Veteran's usual occupation were noted to be decreased manual dexterity, pain, and limitations using a keyboard and tools.  Moderate impacts on sports, recreation, and chores were noted.  

The RO assigned a 10 percent rating for the Veteran's residuals of a left ring finger fracture under Code 5230-5010 effective September 30, 2010 (apparently based on a finding that X-ray evidence of bony irregularity in the distal aspect of the proximate phalanx of the left ring finger constituted a group of minor joints).  The questions before the Board are whether a compensable rating is warranted prior to September 30, 2010 and whether a rating in excess of 10 percent is warranted from that date.  Significantly, X-rays prior to September 30, 2010 (e.g., on May 2008 VA examination) did not show arthritis of the left ring finger.  Consequently, prior to September 30, 2010 there was no basis for applying the criteria in 38 C.F.R. § 4.71a, Codes 5010-5003.  A compensable rating for ring finger disability requires amputation (see 38 C.F.R. § 4.71a, Code 5155); the Veteran's left ring finger is intact.  Under Codes 5230, 5227, any limitation of motion of a ring finger, to include ankylosis, warrants a 0 percent rating.  While ratings for ankylosis may require consideration of rating as amputation, since ankylosis is neither shown, nor alleged, the analysis does not proceed to such stage.  In summary, the factual evidence of record does not prior to September 30, 2010, show findings that meet or approximate any schedular criteria for a compensable rating for ring finger disability.  Consequently, a compensable rating for residuals of a left ring finger fracture prior to September 30, 2010 is not warranted.

From September 30, 2010, the Veteran's left ring finger fracture residuals have been rated 10 percent.  A 20 percent rating requires amputation of the finger with metacarpal resection (or disability equivalent to such pathology).  As amputation of the ring finger (with or without metacarpal resection), or equivalent impairment, is neither shown, nor alleged, such rating is not warranted.  

The Board has also considered whether referral for extraschedular consideration is warranted.  There is no objective evidence or allegation in the record of symptoms of and/or impairment due to the residuals of a left ring finger fracture that are not encompassed by the schedular rating assigned.  Therefore, those criteria are not inadequate.  Accordingly, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 

Finally, as the Veteran works with a state transportation department and has not alleged unemployability due to his service-connected residuals of a left ring finger fracture, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Ratings for residuals of a left ring finger fracture in excess of 0 percent prior to September 30, 2010 and/or in excess of 10 percent from that date are denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


